Citation Nr: 9929997
Decision Date: 10/20/99	Archive Date: 12/06/99

DOCKET NO. 94-40 770               DATE OCT 20. 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cheyenne, Wyoming

THE ISSUES

1. Entitlement to an increased evaluation for Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, evaluated as 60 percent disabling from May 19, 1993
to March 31, 1996.

2. Entitlement to a restoration of a 60 percent evaluation for
Hepatitis C with gastroesophageal reflux, sliding hiatal hernia,
and right upper quadrant pain after April 1, 1996.

3. Entitlement to an increased evaluation for Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, evaluated as 30 percent disabling after April 1,
1996.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, L.B., and E.B.

INTRODUCTION

The veteran served on active duty from January 1981 to May 1993.

This matter comes before the Board of Veterans' Appeals (the Board)
on appeal from a July 1993 rating decision of the Department of
Veterans Affairs (VA), Cheyenne, Wyoming, Regional Office (RO).
This matter was remanded to the RO in January 1997 for additional
development.

In an April 1999 statement, the veteran asserts that he is entitled
to service connection or an increased evaluation for Hepatitis B.
At the hearing before the Board in August 1999, the veteran's
representative raised the matter of entitlement to service
connection for depression as secondary to the service-connected
Hepatitis C. Hearing Transcript at 18. The Board refers these
matters to the RO for appropriate action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's claims for increased evaluations and the restoration
of the 60 percent evaluation for the service-connected Hepatitis C
have been obtained insofar as possible by the RO.

2. From May 19, 1993 to March 31, 1996, the veteran's service-
connected Hepatitis C with gastroesophageal reflux, sliding hiatal
hernia, and right upper quadrant pain was principally manifested by
complaints of significant fatigue, difficulty concentrating, nausea
two or three times a week, dyspepsia, and severe gastroesophageal
reflux disease; liver function tests reflecting elevated alanine

- 2 -

aminotransferase (ALT) levels; and liver biopsy results reflecting
mild chronic active hepatitis; there was no evidence of cirrhosis,
marked liver damage, or marked gastrointestinal symptoms, or
episodes accompanied by disabling symptoms requiring rest therapy.

3. The September 1995 VA examination and the medical evidence of
record, which formed the basis of the reduction of the disability
rating from 60 percent to 30 percent for the veteran's service-
connected Hepatitis C with gastroesophageal reflux, sliding hiatal
hernia, and right upper quadrant pain, reflects actual change and
improvement of the service-connected Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain.

4. Since April 1, 1996, the veteran's service-connected Hepatitis
C with gastroesophageal reflux, sliding hiatal hernia, and right
upper quadrant pain is principally manifested by complaints of
fatigue and heartburn and objective evidence of mild
gastroesophageal reflux disease with minimal symptoms and minimal
or mild chronic ongoing liver damage; there is no evidence of
cirrhosis, moderate liver damage, or disabling recurrent episodes
of gastrointestinal disturbance.

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 60 percent
for Hepatitis C with gastroesophageal reflux, sliding hiatal hernia
and right upper quadrant pain, from May 19,1993 to March 31, 1996,
have not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7,
4.114, Diagnostic Codes 7345, 7346 (1999).

2. The criteria for the restoration of a 60 percent disability
evaluation for Hepatitis C with gastroesophageal reflux, sliding
hiatal hernia, and right upper quadrant pain have not been met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.105(e), 3.344(c), 4.1, 4.2,
4.7, 4.114, Diagnostic Code 7345 (1999).

- 3 -

3. The criteria for a disability evaluation in excess of 30 percent
for Hepatitis C with gastroesophageal reflux, sliding hiatal
hernia, and right upper quadrant pain, after April 1, 1996, have
not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7, 4.114,
Diagnostic Codes 7345, 7346 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to an Increased Evaluation for Hepatitis C

In general, an allegation of increased disability is sufficient to
establish a well- grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). This matter was
remanded to the RO in January 1997, and the Board is satisfied that
all relevant facts have been properly developed. The veteran was
afforded VA examinations in June 1993, September 1995, and August
1997. Pertinent treatment records were obtained. No further
assistance is required to comply with the duty to assist the
veteran mandated by 38 U.S.C.A. 5107(a).

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is
essential to consider its history. Schafrath v. Derwinski, 1 Vet.
App. 589 (1991); 38 C.F.R. 4.1 and 4.2 (1999). However, where
entitlement to compensation has already been established and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Although a rating specialist is
directed to review the recorded history of a disability in order to
make a more accurate evaluation, see 38 C.F.R. 4.2, the regulations
do not give past medical reports precedence over current findings.
Francisco v. Brown, 7 Vet. App. 55 (1994). In Fenderson v. West, 12
Vet. App. 119 (1999), it was held that evidence to be considered in
the appeal of an initial assignment of a rating disability was not
limited to that reflecting the then current severity of the
disorder. Cf Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

- 4 -

Disability evaluations are determined by the application of a
schedule of ratings that is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991). Percentage evaluations are
determined by comparing the manifestations of a particular disorder
with the requirements contained in the VA's Schedule for Rating
Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage
ratings contained in the Rating Schedule represent, as far as can
practically be determined, the average impairment in earning
capacity resulting from such disease or injury and their residual
conditions in civilian occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1
(1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999). When an unlisted condition is encountered it will be
permissible to rate under a closely related disease to injury in
which not only the functions affected, but the anatomical
localization and symptomatology are closely analogous. 38 C.F.R.
4.20 (1999).

After reviewing all the evidence and material of record, where
there is an approximate balance of positive and negative evidence
regarding the merits of an issue material to the determination of
the matter, the benefit of the doubt in resolving each such issue
shall be given the claimant. 38 U.S.C.A. 5107 (West 1991); 38
C.F.R. 3.102 (1999). Thus, when a veteran seeks benefits and the
evidence is in relative "equipoise," the law mandates that the
veteran prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. 4.14 (1999), the evaluation of the same disability
under various diagnoses is to be avoided. Moreover, the Rating
Schedule specifically directs that ratings under Diagnostic Codes
7301 to 7329 inclusive, 7331, 7342 and 7345 to 7348 inclusive will
not be combined with each other. A single evaluation will be
assigned under the diagnostic code which reflects the predominant
disability picture, with elevation to the next higher evaluation
where the severity of the overall disability warrants such
elevation. 38 C.F.R. 4.114 (1999).

- 5 -

The RO rated the veteran's service-connected Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain under the provisions of 38 C.F.R. 4.114, Diagnostic
Code 7345, "Hepatitis, infectious." Under this Diagnostic Code, a
noncompensable disability rating is warranted where the hepatitis
is healed and nonsymptomatic; a 10 percent rating is assigned when
there is evidence of demonstrable liver damage with mild
gastrointestinal disturbance. 38 C.F.R. 4.114, Diagnostic Code
7345. A 30 percent rating is warranted for hepatitis with minimal
liver damage with associated fatigue, anxiety, and gastrointestinal
disturbance of lesser degree and frequency but necessitating
dietary restriction or other therapeutic measures. Id. A 60 percent
rating is assigned for hepatitis with moderate liver damage and
disabling recurrent episodes of gastrointestinal disturbance,
fatigue, and mental depression. Id. A 100 percent rating is
warranted for hepatitis with marked liver damage manifest by liver
function test and marked gastrointestinal symptoms, or with
episodes of several weeks' duration aggregating three or more a
year and accompanied by disabling symptoms requiring rest therapy.
38 C.F.R. 4.114, Diagnostic Code 7345.

Factual Background

Service connection for Hepatitis C with gastroesophageal reflux,
sliding hiatal hernia, and right upper quadrant pain was
established by an RO rating determination in July 1993. A 60
percent disability evaluation was established effective May 19,
1993.

A December 1992 gastroenterology service medical record indicates
that the veteran had been referred to gastroenterology clinic for
elevated alanine aminotransferase (ALT) levels and fatigue since
1982 and Hepatitis C ELISA antibody positive. On physical
examination, the veteran appeared well developed and well
nourished. His abdomen was soft and with normal bowel sounds,
without hepatosplenomegaly. There were no stigmata of chronic liver
disease. It was noted that a liver biopsy was performed in August
1989, which was interpreted as mild chronic active hepatitis. In
December 1991, the veteran underwent a full work-up

6 -

and the etiology for the liver disease was Hepatitis C infection.
A February 1992 liver biopsy was consistent with mild chronic
active hepatitis. The veteran underwent treatment. A post treatment
biopsy in November 1992 revealed mild chronic persistent hepatitis.
It was noted that the veteran had noticed no improvement in his
fatigue and had complaints of difficulty in concentration. He was
able to work only four hours a day and he slept 12 to 16 hours a
day.

A March 1993 Physical Evaluation Board report reflects, in
pertinent part, a diagnosis of hepatitis C virus infection, chronic
active; chronic right upper quadrant pain of Unknown etiology; and
gastroesophageal reflux. The veteran denied having any significant
weight fluctuations. He had complaints of symptoms suggestive of
gastroesophageal reflux. Examination revealed the abdomen was soft
with moderate right upper quadrant discomfort. The abdomen had
normative bowel sounds. The liver and spleen were not palpable. It
was noted that the veteran continued to have significant fatigue.
His physical activity and exercise performance had been greatly
affected by the hepatitis C virus.

A June 1993 VA examination report reveals that the veteran reported
having chronic fatigue and constant right upper quadrant pain. He
had not been jaundiced since 1989. He had nausea two or three times
a week. The veteran complained of severe gastroesophageal reflux,
noted per endoscopy, and he was on Pepcid and Maalox for this. He
denied having dysphagia, hematemesis, history of peptic ulcer
disease, or melena. Examination revealed that the veteran was well
developed and well nourished. There was no jaundice. The abdomen
was soft, normal, and active; there was no organomegaly. There was
right upper quadrant tenderness and no evidence of ascites. The
diagnosis was chronic persistent hepatitis, due to hepatitis B and
C exposure. It was noted that currently, the veteran did not seem
to have evidence of clinical hepatitis, although it had been biopsy
proven. The veteran's liver function tests were as follows: serum
glutamate oxaloacetate (transaminase aspartate aminotransferase)
(SGOT) was 48 IU/L (3 to 48); Total Bilirubin was .7 mg/dl (.1 to
1.5); and serum glutamate pyruvate transaminase (alanine
aminotransferase) (SGPT) was 71 U/L (O to 45).

7 -

A VA laboratory report shows that the veteran's liver function
tests in July 1993 were within normal limits except for SGOT which
was 48 IU/L (O to 37) and SGPT which was 81 IU/L (O to 40).

A VA laboratory report shows that the veteran's liver function
tests in January 1994 were within normal limits except for SGOT
which was 48 IU/L (O to 37) and SGPT which was 88 IU/L (O to 40).

Treatment records, dated in September 1994, reflect that the
veteran had known chronic active hepatitis C with no significant
changes in his lab results. The veteran reported having a right
upper quadrant aching sensation and severe heartburn. He denied
having a weight loss; his weight was 173 pounds.

A VA laboratory report shows that the veteran's liver function
tests in September 1994 were within normal limits except for SGOT
which was 42 IU/L (15 to 37) and SGPT which was 69 IU/L (30 to 65).

Treatment records, dated in October 1994, indicate that the
veteran's liver function tests were within normal limits except for
gamma glutamyl transferase (GGT) of 110(15-85). It was noted that
there was no significant change in the liver function tests.
Treatment records, dated in November 1994, indicate that the
veteran reported feeling fine. He had no complaints. It was noted
that the veteran's liver function tests were relatively stable. The
veteran's liver function tests were within normal limits except for
SGOT which was 39 IU/L (15 to 37) and SGPT which was 84 IU/L (30 to
65).

A VA laboratory report shows that the veteran's liver function
tests in January 1995 were within normal limits except for SGOT
which was 43 IU/L (15 to 37) and SGPT which was 75 IU/L (30 to 65).

A VA laboratory report shows that the veteran's liver function
tests in February 1995 were within normal limits except for SGOT
which was 40 IU/L (15 to 37) and SGPT which was 63 IU/L (30 to 65).

- 8 -

VA treatment records, dated in April 1995, indicate that the
veteran reported having gastroesophageal reflux disease. He
reported having two episodes in four weeks. He had hiccups,
heartburn, nausea, and rising bile. He vomited during the episodes.
He denied having hematochezia or melena. The veteran's weight was
175 pounds. He was well-developed. There was no evidence of
hepatosplenomegaly. The physician indicated that at that time, the
etiology of the right lower quadrant pain was unclear and it was
unclear if the veteran was having hematemesis. There was no
clinical indication that the veteran was hemodynamically
compromised.

VA laboratory reports, dated in April 1995 and May 1995, indicate
that the veteran's liver function tests were within normal limits.

A VA laboratory report shows that the veteran's liver function
tests in September 1995 were within normal limits except for SGOT
which was 40 IU/L (O to 37) and SGPT which was 75 IU/L (O to 40).

A September 1995 VA examination report reveals that the veteran
reported having occasional severe right upper quadrant pain and a
chronic dull ache in the right upper quadrant. He reported having
a hiatal hernia which was his major problem. The veteran indicated
that the hiatal hernia had not been much of a problem however, he
had severe epigastric discomfort while taking Aspirin. The veteran
was currently not taking aspirin and he was doing well. It was
noted that the veteran currently worked as a truck driver. His
maximum weight over the past 12 months was 170 pounds. His current
weight was 160 pounds. His lowest weight during the past year was
160 pounds. Examination revealed that the abdomen was soft. There
was some right upper quadrant tenderness. The liver could be
palpated. The assessment was hepatomegaly with history of hepatitis
and complaints of occasional epigastric burning with a history of
hiatal hernia. The veteran's liver function tests were within
normal limits except for SGOT which was 40 IU/L (O to 37) and SGPT
which was 75 IU/L (O to 40).

- 9 -

In a November 1995 rating decision, the RO proposed to reduce the
disability evaluation for Hepatitis C with gastroesophageal reflux
disease, sliding hiatal hernia, and right upper quadrant pain from
60 percent to 30 percent.

In a December 1995 lay statement, the veteran's spouse indicated
that the veteran was extremely fatigued and he took two or three
naps a day. She stated that he had to eat a high calorie diet to
keep his weight up. The veteran also had problems with heartburn,
diarrhea, upset stomach, and pain in his side. He was sad,
depressed, angry, and fearful.

In a December 1995 report, the veteran's brother, R.B., stated that
the September 1995 VA examination was insufficient to form any
reasonable conclusions. He indicated that the VA examination was
minimal and the examiner did not perform the appropriate
examination. R.B. stated that the veteran should undergo a liver
biopsy and a gastrointestinal (GI) endoscopy in order to evaluate
his disorder. R.B. concluded that the VA lacked the standing to
decrease impairment of the veteran's rating because there was no
objective evidence of minimal or moderate liver damage. R.B.
indicated that he had reviewed the September 1995 VA examination
report and the November 1995 rating decision. He did not review the
veteran's claims folder or other medical records or examine the
veteran. R.B. submitted with the report were excerpts of chapters
entitled Chronic Hepatitis and Acute hepatitis. R.B. noted that he
was a "case manager" at O.L.O.L. Medical Center.

At a hearing before the RO in December 1995, the veteran reported
that he had severe right upper quadrant discomfort and severe
gastrointestinal problems with hyper reflux; he took medications
for these symptoms. Hearing Transcript, hereinafter Tr., 2 and 3.
He slept quite a bit. Tr. 3. The veteran was not currently
employed. Tr. 3. He worked as a truck driver for only two months.
Tr. 3. He was unable to do the work that he was trained to do. Tr.
5. The veteran's spouse stated that the veteran was fatigued all
the time and he had mood swings. Tr. 6. The veteran stated that the
independent medical review was written by his brother, R.B., who
was a physician's assistant and a paralegal. Tr. 6. The veteran
stated that he vomited three or four times a week. Tr. 12. His
spouse stated that the veteran

- 10-

usually got up two or three times a night due to a stomach ache or
diarrhea. Tr. 13. He took a two or three hour nap a day. Tr. 13.

In a January 1996 rating decision, the RO reduced the disability
evaluation for the service-connected Hepatitis C from 60 percent to
30 percent, effective April 1, 1996.

Treatment records, dated in January 1996, indicate that the veteran
had gastroesophageal reflux symptoms and complaints of epigastric
pain, burning sensation up the throat, intermittent diarrhea, and
constipation. It was noted that there were no significant changes
with the lab results. The assessment was gastroesophageal reflux
disease. A March 1996 treatment record indicates that the veteran
had symptoms suggestive of functional dyspepsia with an overlay of
stress.

A VA laboratory report shows that the veteran's liver function
tests in January 1996 were within normal limits, except for SGPT
which was 42 IU/L (O to 40).

A March 1996 upper gastrointestinal esophogram examination report
reflects an impression of small hiatal hernia, mild
gastroesophageal reflux, and an otherwise normal upper
gastrointestinal system.

A VA laboratory report shows that the veteran's liver function
tests in January 1997 were within normal limits except for SGPT
which was 69 IU/L (O to 40).

A February 1997 VA treatment record indicates that the veteran
reported that taking a single omeprozole worked wonders for his
reflux. As long as he took one a day, he had no problems.

A March 1997 treatment record indicates that the veteran's
hepatobiliary scan was normal. It was noted that the veteran had
attacks of right upper quadrant pain.

A VA laboratory report, dated in June 1997, indicates that the
veteran's liver function tests were within normal limits.

- 11 - 

A July 1997 VA esophagogastroduodenoscopy report indicates that the
findings showed the possibly of a little bit of distal
inflammation, with what appeared to be a small amount of
specialized epithelium. Biopsies were obtained. Examination of the
veteran's stomach and duodenum were unremarkable. The impression
was probable specialized epithelium in the distal esophagus. The
amount present was minimal and it was suspected that it was not
likely a significant amount of Barret's esophagus.

An August 1997 VA Internal Medicine examination report indicates
that the VA examiner reviewed the veteran's medical records. An
endoscopy, biopsy, and esophageal motility study were performed.
The VA examiner indicated that the reflux symptoms found in the
medical records, dated from May 1993 to March 1996, were associated
with gastroesophageal reflux disease. It was noted that the portion
of the problem related to the hiatal hernia was a controversial
one, and it was suspected that the hiatal hernia may affect the
function of the lower esophageal sphincter. The correlation between
the right upper quadrant pain and the hepatitis was not clear. It
was noted that most of the time, hepatitis C was asymptomatic. The
VA examiner stated that pain was not usually associated with the
hepatitis unless it was a fulminate progressive process, and this
did not appear to be the case with the veteran. It was noted that
liver function tests showed a normal AST with a mild elevation of
ALT and GGT. The most recent set of laboratory studies showed a
normal AST, ALT, and GGT. The VA examiner indicated that this was
compatible with ongoing injury to the liver which was associated
with Hepatitis C at a minimal or mild chronic level.

The VA examiner stated that the initial liver biopsy, in 1989, was
felt to be compatible with mild chronic active hepatitis over a
chronic persistent hepatitis. The second liver biopsy was
consistent with chronic active hepatitis consistent with chronic
hepatitis C infection. The third liver biopsy, in 1992, showed
nonspecific changes and was felt to show considerable improvement
in histology. The VA examiner suspected that the hepatitis C
infection was ongoing and the improvement comment may have
reflected a sampling error. It was indicated that the best way to

- 12 -

approach this was to consider it an ongoing chronic Hepatitis C
infection that had not resolved.

The VA examiner noted that the medical records dated from April
1996 to present showed that the veteran had minimal symptoms of
reflux. The upper GI endoscopy showed an essentially unremarkable
esophagus. It was concluded that there was no chrome esophagitis
present, but there was mild reflux. The right upper quadrant pain
was felt to be related to functional bowel and not related to the
veteran's liver injury. The VA examiner suspected that the veteran
had ongoing Hepatitis C infection at a smoldering level and that a
liver biopsy would show liver injury consistent with the first two
biopsies, being chronic active Hepatitis.

In a September 1997 VA examination addendum, the VA examiner
indicated that the September 1997 liver biopsy results supported
his impression that the veteran had chronic hepatitis, and contrary
to what was mentioned in the pathology diagnosis, it was secondary
to chronic Hepatitis C and not Hepatitis B. The liver biopsy
revealed that there was fibrosis but no cirrhosis. The VA examiner
stated that this clearly supported his impression that the veteran
had chronic Hepatitis C infection, ongoing chronic inflammation,
and some scarring.

A December 1997 addendum to the pathology report for the liver
biopsy indicates that the chronic Hepatitis B history given at the
time of the biopsy was an error. It was noted that testing
indicated that the veteran was positive for Hepatitis C and showed
a pattern of immunity to Hepatitis B. The findings were consistent
with Hepatitis C. The diagnosis was chronic hepatitis clinically
due to chronic hepatitis C, grade 2, with stage 2 fibrosis,
negative for progression to cirrhosis.

In a December 1997 report, R.B., the veteran's brother, indicated
that the medical evidence showed that the veteran carried the
hepatitis B antibody and chronic hepatitis C antigen. R.B. stated
that the veteran was not a candidate for a liver replacement. He
indicated that the veteran was clearly in a moderate or severe
class of the disease or he would have been left on a donor list.
R.B. stated that medical literature has not shown early or mild
cases of chronic liver disease associated with

13 -

Hepatitis C have justified the removal from a donor list. R.B.
indicated that the medical literature shows that the progression of
hepatitis C infection occurred gradually and inexorably over time.
R. B. stated that there was objective evidence that the veteran had
minimal, moderate liver damage. He indicated that the VA should do
appropriate medical research to support their medical opinions.
R.B. cited to medical research regarding Hepatitis C and discussed
how hepatitis C could potentially progress. He indicated that he
reviewed the November 1995 and December 1997 rating decisions. -

A January 1998 VA treatment record indicated that the December 1997
liver function tests were normal. The veteran's weight was 175
pounds. Examination revealed no cutaneous manifestation of the
liver disease. The liver and spleen were not felt. It was noted
that regarding the reflux, the veteran was doing well with
amprotole.

A March 1998 VA psychiatric examination report indicates that the
veteran reported experiencing significant fatigue after being
started on Zoloft. He reported that after service, he worked up to
25 hours per week doing things such as escorting oversize vehicles,
which he stopped due to the long hours, and working briefly as a
paralegal. He just began to work in maintenance for an apartment
building in January 1998. He worked at this job for about 20 hours
per week.

A July 1998 VA treatment record indicates that the veteran's weight
was 178 pounds. It was noted that he was feeling well. The
impression was Hepatitis C, asymptomatic.

A February 1999 VA treatment record reveals that the veteran's
weight was 178 and 1/2 pounds. It was noted that the veteran had a
good appetite and good energy. The physician noted that the veteran
looked good. There was no signs of liver disease; the liver and
spleen could not be felt on examination.

- 14 -

VA treatment records, dated in February 1999, indicate that the
veteran's liver function test results were within normal limits,
except for SGOT which was 62 IU/L (O to 37).

A March 1999 VA psychiatric examination report indicates that the
veteran reported that he was currently self-employed as a
paralegal. He completed schooling for paralegal work in 1995. He
had worked for an attorney. He currently worked and did research
for his own concerns. He was not earning any income from his work
as a paralegal at this time.

VA treatment records, dated in March 1999, reveal that the
veteran's liver function tests were within normal limits.

VA treatment records, dated in July 1999, indicate that the veteran
had complaints of a burning sensation that was worse in his back.
He elevated the head of his bed with a pillow. The veteran had
heartburn two or three times a week. He used Maalox or Mylanta. It
was noted that his weight was 173 pounds.

At the hearing before the Board in August 1999, the veteran stated
that he took medication for his gastrointestinal reflux and the
hiatal hernia. Tr. 3. The right upper quadrant discomfort was
constant; it would flare up during the day and become severe to
very severe. Tr. 4. He had heartburn two or three times a week. Tr.
4.

Analysis

Entitlement to a Disability Evaluation in Excess of 60 Percent for
Hepatitis C with Gastroesophageal Reflux, Sliding Hiatal Hernia,
and Right Upper Quadrant Pain from May 19, 1993 to March 31, 1996

Initially, the Board points out that service connection is
established for Hepatitis C with gastroesophageal reflux, sliding
hiatal hernia, and right upper quadrant pain. The medical evidence
of record supports the diagnosis of hepatitis C. The service

- 15 -

medical records indicate that the veteran had undergone a full
work-up in 1991 and it was determined that the etiology of the
veteran's liver disease was Hepatitis C. The Hepatitis C ELISA
antibody was positive. The Board notes that some confusion arose
with respect to whether the veteran had Hepatitis C or Hepatitis B
after receipt of a September 1997 liver biopsy report. The VA liver
biopsy report, dated in September 1997, reflected an impression of
chronic hepatitis, clinically due to chronic hepatitis B, grade 2,
with stage 2 fibrosis, negative for progression to cirrhosis.
However, in an addendum report, the pathologist indicated that
multiple conversations with the veteran's treating physician
indicated that the history given of Hepatitis B at the time of the
biopsy was in error. The pathologist indicated that the serologies
of the veteran indicated that he was positive for Hepatitis C and
he showed a pattern of immunity to Hepatitis B. It was noted that
the findings were entirely consistent with chronic Hepatitis C. The
pathologist indicated that the diagnosis should be chronic
hepatitis, clinically due to chronic hepatitis C, grade 2 with
stage 2 fibrosis, negative for progression to cirrhosis. The Board
finds that the probative medical evidence of record establishes
that the veteran has Hepatitis C, not Hepatitis B.

At the hearing before the Board in August 1999, the veteran's
representative asserts that when the veteran was assigned a 60
percent evaluation, he was rated as Hepatitis B, not Hepatitis C.
The Board finds that the record does not support this contention,
since as discussed above, the medical evidence establishes that the
veteran has Hepatitis C. The rating decisions, dated from 1993 to
1996, do not indicate that the veteran has Hepatitis B. The Board
also points out that Hepatitis B and Hepatitis C are rated under
the same diagnostic code, which is Diagnostic Code 7345, infectious
Hepatitis.

After careful review of the evidence of record, the Board finds
that the medical evidence of record does not demonstrate the
requisite objective manifestations for a disability evaluation in
excess of 60 percent for Hepatitis C with gastroesophageal reflux,
sliding hiatal hernia, and right upper quadrant pain, under the
provisions of Diagnostic Code 7345 from May 19, 1993 to March 31,
1996.

- 16 -

The medical evidence of record reflects clinical findings of mild
liver damage due to the Hepatitis C. Liver biopsies, performed in
1989, 199 1, and 1992, were consistent with mild chronic active
hepatitis or mild chronic persistent hepatitis. Liver function
tests were relatively stable with the exception of elevated SGOT
and SGPT. There is no objective medical evidence of marked liver
damage. The medical evidence of record shows that the veteran had
complaints of significant fatigue, nausea two or three times a
week, severe gastroesophageal reflux which required medication,
occasional vomiting, dyspepsia, and right upper quadrant pain. In
June 1993, the veteran reported having "severe" gastrointestinal
reflux disease.

The Board notes that the veteran described his gastroesophageal
reflux symptoms as "severe." However, the objective medical
findings do not establish a marked gastrointestinal disorder. A
March 1996 upper gastrointestinal esophogram determined that the
veteran had "mild" gastroesophageal reflux and a small hiatal
hemia; otherwise, his upper gastrointestinal system was normal. The
Board notes that the medical evidence of record shows that the
veteran's gastroesophageal symptoms were improved with medication.
The medical evidence of record does not reflect marked
gastrointestinal symptoms or episodes of gastrointestinal
disturbance of several weeks' duration, aggregating three or more
a year, and accompanied by disabling symptoms requiring rest
therapy.

Based upon the above findings, the Board concludes that a 60
percent evaluation is appropriate for the Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, from May 19, 1993 to March 31, 1996, under the
provisions of Diagnostic Code 7345, and a disability evaluation in
excess of 60 percent is not warranted. 38 U.S.C.A. 1155; 38 C.F.R.
4.114, Diagnostic Code 7345 (1998).

The veteran's representative asserts that the veteran should be
assigned a separate and additional disability evaluation for the
gastroesophageal reflux disease, in addition to the disability
evaluation assigned the Hepatitis C under Diagnostic Code 7345. As
noted above, the provisions of 38 C.F.R. 4.114 indicate that a
single evaluation will be assigned to a digestive system disorder
under the diagnostic code

- 17 -

that represents the predominant disability picture, with elevation
to the next higher evaluation where the severity of the overall
disability warrants such elevation. See 38 C.F.R. 4.114. It is
clear that the assignment of an additional and separate disability
evaluation for the symptomatology due to the gastroesophageal
reflux disease, in addition to a disability evaluation for the
Hepatitis C under Diagnostic Code 7345, is prohibited by the VA
regulations.

The veteran's representative also asserts that the provisions of 38
C.F.R. 4.40, functional loss, should be applied based upon the
veteran's functional disability due to pain and weakness. The Board
notes that the provisions of 38 C.F.R. 4.40 apply to
musculoskeletal disorders, not digestive system disorders. The
Board stresses that the percentage ratings in the Rating Schedule,
including the criteria for rating digestive system disorders,
represent as far as can be practically determined, the average
impairment in earning capacity resulting from the disease or injury
and their residual condition in civilian occupations. See 38
U.S.C.A. 1155; 38 C.F.R. 4.1. The veteran is being compensated for
his impairment in earning capacity due to the service-connected
Hepatitis C.

The December 1995 report by the veteran's brother supports the
veteran's contention that he is entitled to an increased evaluation
for his service-connected Hepatitis C. The Board finds the report
to have limited probative value. It is unclear from the evidence of
record whether R.B. has the medical expertise to formulate a
medical conclusion with respect to the degree of severity of the
veteran's Hepatitis C. See Espiritu v. Derwinski, 2 Vet. App. 492
(1992). R.B. asserted that he was a "case manager" at a medical
center; however, it is unclear what type of position this is and
what type of educational background is needed for such position.
The veteran has asserted that R.B. is a physician assistant;
however, there is no evidence to support this contention.
Furthermore, it does not appear that R.B. conducted a longitudinal
review of the veteran's claims folder and he stated that he did not
examine the veteran. Thus, the Board finds that the medical
conclusions by R.B., which are set forth in the report, have
limited probative value. See Owens v. Brown, 7 Vet. App. 429
(1995). This evidence is not sufficient to

- 18 - 

establish that the veteran is entitled to a disability evaluation
in excess of 60 percent for Hepatitis C.

The service-connected Hepatitis C with gastroesophageal reflux,
sliding hiatal hernia, and right upper quadrant pain, may also be
rated, by analogy, under the provisions of Diagnostic Code 7346,
hiatal hernia. See 38 C.F.R. 4.114, Diagnostic Code 7346. However,
the Board points out that a disability evaluation in excess of 60
percent is not possible under this diagnostic code, since a 60
percent evaluation is the highest schedular evaluation under
Diagnostic Code 7346.

As shown above, and as required by Schafrath, the Board has
considered all potentially applicable provisions of 38 C.F.R. Parts
3 and 4, whether or not they have been raised by the veteran. In
this case, the Board finds no provision upon which to assign a
rating in excess of 60 percent for the Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain from May 19, 1993 to March 31, 1996.

When all the evidence is assembled, the Secretary, is then
responsible for determining whether the evidence supports the claim
or is in relative equipoise, with the veteran prevailing in either
event, or whether a preponderance of the evidence is against the
claim, in which case the claim is denied. Gilbert v. Derwinski, 1
Vet. App. 49, 55 (1990). The Board finds the preponderance of the
evidence is against the claim for a disability evaluation in excess
of 60 percent for Hepatitis C with gastroesophageal reflux, sliding
hiatal hernia, and right upper quadrant pain, from May 19, 1993 to
March 31, 1996.

In summary, a disability evaluation in excess of 60 percent is not
warranted for the service-connected Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, for the reasons discussed above.

19 - 

Entitlement to a Restoration of a 60 Percent Disability Evaluation
for Hepatitis C with Gastroesophageal Reflux, Sliding Hiatal
Hernia, and Right Upper Quadrant Pain

Pertinent Law and Regulations

The determination of whether restoration of a disability rating is
warranted is to be based on review of the entire evidence of record
and the application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence supports the reduction. If so, the
claim for restoration of the disability rating is denied; if the
evidence supports restoration of the previous rating, or is in
equal balance, the claim for restoration is allowed. See Kitchens
v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. 3.105(e) provide that where the
reduction in evaluation of a service-connected disability or
employability status is considered warranted and the lower
evaluation would result in a reduction or discontinuance of
compensation payments currently being made, a rating proposing the
reduction or discontinuance will be prepared setting forth all
material facts and reasons. 38 C.F.R. 3.105(e) (1999). The
beneficiary will be notified at his or her latest address of record
of the contemplated action and furnished detailed reasons therefor,
and will be given 60 days for the presentation of additional
evidence to show that compensation payments should be continued at
their present level. Id. Unless otherwise provided in paragraph (i)
of this section, if additional evidence is not received within that
period, final rating action will be taken and the award will be
reduced or discontinued effective the last day of the month in
which a 60-day period from the date of notice to the beneficiary of
the final rating action expires. Id.

Rating agencies will handle cases affected by change of medical
findings or diagnosis, so as to produce the greatest degree of
stability of disability evaluations consistent with the laws and
Department of Veterans Affairs regulations governing

20 -

disability compensation and pension. It is essential that the
entire record of examinations and the medical-industrial history be
reviewed to ascertain whether the recent examination is full and
complete, including all special examinations indicated as a result
of general examination and the entire case history. This applies to
treatment of intercurrent diseases and exacerbations, including
hospital reports, bedside examinations, examinations by designated
physicians, and examinations in the absence of, or without taking
full advantage of, laboratory facilities and the cooperation of
specialists in related lines. 38 C.F.R. 3.344 (a).

The provisions of paragraphs (a) and (b) of 38 C.F.R. 3.344 apply
to ratings which have continued for long periods at the same level
(5 years or more). They do not apply to disabilities which have not
become stabilized and are likely to improve. Reexaminations
disclosing improvement, physical or mental, in these disabilities
will warrant reduction in rating. 38 C.F.R. 3.344(c).

For the application of the Rating Schedule, accurate and fully
descriptive medical examinations are required, with emphasis upon
the limitation of activity imposed by the disabling condition. Over
a period of many years, a veteran's disability claim may require
re-ratings in accordance with changes in laws, medical knowledge
and his or her physical or mental condition. It is thus essential,
both in the examination and in the evaluation of disability, that
each disability be viewed in relation to its history. 38 C.F.R. 4.1
(1999).

Different examiners, at different times, will not describe the same
disability in the same language. Features of the disability which
must have persisted unchanged may be overlooked or a change for the
better or worse may not be accurately appreciated or described. It
is the responsibility of the rating specialist to interpret reports
of examination in the light of the whole recorded history,
reconciling the various reports into a consistent picture so that
the current rating may accurately reflect the elements of
disability present. Each disability must be considered from the
point of view of the veteran working or seeking work. 38 C.F.R. 4.2
(1999).

- 21 - 

When any change in evaluation is to be made, the rating agency
should assure itself that there has been an actual change in the
conditions, for better or worse, and not merely a difference in
thoroughness of the examination or in use of descriptive terms. 38
C.F.R. 4.13 (1999).

The Court in Brown v. Brown, 5 Vet. App. 413 (1993), has
interpreted the provisions of 38 C.F.R. 4.13 to require that in any
rating reduction case, it must be ascertained, based upon a review
of the entire recorded history of the condition, whether the
evidence reflects an actual change in the disability and whether
the examination reports reflecting such change are based upon
thorough examinations. Moreover, 38 C.F.R. 4.2 and 4.10 (1999),
provide that in any rating reduction case, not only must it be
determined that an improvement in a disability has actually
occurred, but also that improvement in a disability actually
reflects an improvement in the veteran's ability to function under
the ordinary conditions of life and work. See Brown, supra.

Analysis

Initially, the Board finds that the veteran's claim for restoration
of the 60 percent disability rating for Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain is well grounded within the meaning of the statutes
and judicial construction, and that VA has a duty, therefore, to
assist him in the development of the facts pertinent to the claim.
38 U.S.C.A. 5107(a); see also Proscelle v. Derwinski, 2 Vet. App.
629, 632 (1992). The Board finds that all relevant data has been
obtained for determining the merits of the veteran's claim and that
VA has fulfilled its obligation to assist him in the development of
the facts of his case.

The Board finds that the RO complied with the procedural
requirements set forth in 38 C.F.R. 3.105(e). The veteran was
furnished with a rating decision which proposed the reduction on
November 22, 1995. He was given 60 days to submit additional
evidence. In a rating decision dated January 29, 1996, the RO
reduced

- 22 - 

the 60 percent evaluation for Hepatitis C with gastroesophageal
reflux, sliding hiatal hernia, and right upper quadrant pain to 30
percent, effective April 1, 1996.

The evidence shows that the 60 percent evaluation for Hepatitis C
was not in effect for more than five years. The effective date for
the assignment of the 60 percent evaluation was May 19, 1993. The
effective date of the reduction was April 1, 1996. The duration of
the rating is measured from the effective date assigned until the
effective date of the actual reduction. Brown v. Brown, 5 Vet. App.
413 (1993).

As noted above, the provisions of 38 C.F.R. 3.344 indicate that the
disabilities whose ratings have been in effect for less than five
years, and which have not stabilized and are likely to improve may
be reduced on the basis of reexaminations disclosing improvement.
38 C.F.R. 3.344(c).

The RO based the assignment of the 60 percent evaluation under
Diagnostic Code 7345 upon the findings of the service medical
records and the June 1993 VA examination. The Board points out that
the 60 percent evaluation appears to be based upon the veteran's
subjective complaints, since the objective clinical findings
demonstrated that the veteran had mild liver damage due to
Hepatitis C. The service medical records, dated in December 1992,
indicate that the veteran reported having significant fatigue,
difficulty concentrating, and complaints suggestive of severe
gastroesophageal reflux. The December 1992 gastroenterology clinic
records indicate that the veteran had elevated ALT levels. Liver
biopsy's performed in 1989 and 1992 were consistent with mild,
chronic, persistent hepatitis and mild chronic active hepatitis.
The June 1993 VA examination report indicated that the veteran
reported having chronic fatigue, nausea two or three times a day,
and "severe" gastroesophageal reflux. Significantly, the examiner
indicated that there was no evidence of clinical Hepatitis.

The RO assigned the 60 percent evaluation for the Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain under Diagnostic Code 7345, infectious hepatitis.
Under this Diagnostic Code, a 60 percent evaluation is appropriate
where there is moderate liver damage and

- 23 -

disabling recurrent episodes of gastrointestinal disturbance,
fatigue, and mental depression. The RO also evaluated this
disorder, by analogy and in the alternative, under the provisions
of Diagnostic Code 7346, hiatal hernia. 38 C.F.R. 4.114, Diagnostic
Code 7346. Under this diagnostic code, a 60 percent evaluation is
assigned for symptoms of pain, vomiting, material weight loss and
hematemesis or melena with moderate anemia; or other symptom
combinations productive of severe impairment of health. 38 C.F.R.
4.114, Diagnostic Code 7346.

The RO based the reduction of the 60 percent evaluation to 30
percent upon the findings of the September 1995 VA examination and
treatment records dated from December 1993 to May 1995. The
September 1995 VA examination report reflects a diagnosis of
hepatomegaly with a history of hepatitis and complaints of
occasional epigastric burning with a history of hiatal hernia. The
examination report indicates that the veteran reported having
"occasional" severe right upper quadrant pain. The Board points out
that subsequent medical evidence shows that the right upper
quadrant pain is not related to the Hepatitis C. The September 1995
VA examination report further indicates that the veteran reported
having "severe' epigastric discomfort while taking Aspirin;
however, he was currently not talking Aspirin and was doing well.
The examination report notes that the veteran was working as a
driver. Treatment records, dated in April 1995, indicate that the
veteran reported having two episodes of gastroesophageal reflux
disease in four weeks. There was no evidence of hepatosplenomegaly.
The veteran's liver functions tests were within normal limits in
April 1995 and May 1995. Treatment records, dated in 1996, show
that the veteran was treated for gastroesophageal reflux.
Significantly, a March 1996 upper gastrointestinal esophogram
reflected an impression of "mild" gastroesophageal reflux and a
small hiatal hernia.

The Board finds that the medical evidence of record, including the
findings of the September 1995 VA examination establishes that
there was an actual change and improvement of the Hepatitis C. As
detailed above, the medical evidence shows that the veteran's
gastrointestinal symptoms improved from severe to mild. The
September 1995 VA examination report indicated that the veteran had
"occasional" epigastric burning. The veteran no longer had
complaints of "significant" fatigue,

- 24 -

although he still had chronic fatigue. There was no evidence that
the veteran had difficulty concentrating. The medical evidence of
record supports the conclusion that an improvement of the Hepatitis
C had actually occurred. The evidence of record also shows
improvement of the Hepatitis C reflects an improvement in the
veteran's ability to function in ordinary conditions of life. The
evidence of record shows that in 1995, the veteran was able to
obtain a degree as a paralegal.

A December 1995 VA Vocational rehabilitation Report of Training
indicates that the veteran received an Associate of Applied Science
Degree as a legal assistant in May 1995. He was unable to find
employment as a paralegal and the veteran set up his own business
pilot car business. The veteran reported that he worked 16 to 20
hours per week, as his health permitted, and he earned as much or
more than what he would have earned in a full-time job. The veteran
further reported that he was not having problems with his service-
connected disability and he attributed this to the fact that he was
able to schedule around when his disability was causing him the
most problems. The veteran stated that he currently could not work
due to the fatigue caused by the Hepatitis C. Tr. 16. The Board
points out that the most recent medical evidence indicates that the
veteran's hepatitis C was asymptomatic.

The veteran submitted a December 1995 report by his brother in
support of his contention that he is entitled to a restoration of
the 60 percent evaluation for his service-connected Hepatitis C
after April 1, 1996. The Board finds the Independent Medical Review
to have limited probative value. As noted above, it is unclear from
the evidence of record whether R.B. has the medical expertise to
formulate a medical conclusion with respect to the degree of
severity of the veteran's Hepatitis C. See Espiritu, supra.
Furthermore, it does not appear that R.B. conducted a longitudinal
review of the veteran's claims folder and he stated that he did not
examine the veteran. He does not cite the reasons and bases for his
conclusions. Thus, the Board finds that the medical conclusions by
R.B., which are set forth in the Independent Medical Review, have
limited probative value. See Owens, supra. This evidence is not
sufficient to establish that the veteran is entitled to a
restoration of the 60 percent evaluation for Hepatitis C after
April 1, 1996.

- 25 -

The Board concludes that the September 1995 VA examination report
was sufficient to show improvement in the veteran's Hepatitis C,
particularly when considered in conjunction with the remaining
evidentiary record, as mandated by 38 C.F.R. 4.13 and Brown v.
Brown, 5 Vet. App. 413 (1993). Therefore, based upon the entire
recorded history of the service-connected Hepatitis C, the Board
.concludes the evidence supports a reduction of the 60 percent
evaluation to the 30 percent evaluation for the Hepatitis C
effective April 1, 1996.

The Board finds that the preponderance of the evidence supports a
reduction of the 60 percent rating to a 30 percent rating for
Hepatitis C with gastroesophageal reflux, sliding hiatal hernia,
and right upper quadrant pain effective April 1, 1996. Therefore,
the veteran's claim for a restoration is denied.

Entitlement to a Disability Evaluation in Excess of 30 Percent for
Hepatitis C with Gastroesophageal Reflux, Sliding Hiatal Hernia,
and Right Upper Quadrant Pain after April 1, 1996

After careful review of the evidence of record, the Board finds
that the medical evidence of record does not demonstrate the
requisite manifestations for a disability evaluation in excess of
30 percent for Hepatitis C with gastroesophageal reflux, sliding
hiatal hernia, and right upper quadrant pain after April 1, 1996,
under the provisions of Diagnostic Code 7345. The objective medical
evidence of record demonstrates that the veteran has minimal or
mild chronic ongoing damage to the liver which is associated with
Hepatitis C and mild gastroesophageal reflux disease with minimal
symptoms. The VA examiner who performed the August 1997 VA Internal
Medicine examination indicated that the liver function tests were
compatible with ongoing injury to the liver which was associated
with Hepatitis C at minimal or mild chronic level. The VA examiner
further indicated that the liver biopsies dated in 1989, 1992, and
the most recent liver biopsy in 1997 were compatible with his
minimal or mild chronic injury to the liver due to Hepatitis C. The
1997 liver biopsy results indicated that there was evidence of
fibrosis; there was no evidence of progression to cirrhosis. There
is no objective evidence of moderate liver damage or marked liver
damage manifest by liver function tests.

- 26 - 

With respect to the veteran's gastrointestinal symptoms, the VA
examiner indicated that he had reviewed the veteran's treatment
records dated from April 1996 to the present. He concluded that the
symptoms of the gastroesophageal reflux were minimal and that the
diagnostic tests indicated that the veteran had mild reflux. The VA
examiner also stated that the right upper quadrant pain was related
to functional bowel and was not related to the liver injury. There
is no objective evidence of marked gastrointestinal symptoms or
episodes of several weeks' duration aggregating three or more a
year and accompanied by disabling symptoms requiring rest therapy,
or disabling recurrent episodes of gastrointestinal disturbance.

The Board finds the August 1997 VA internal medicine examination
report to be highly probative. See Owens v. Brown, 7 Vet. App. 429
(1995). The medical opinion was rendered by an expert who
extensively examined the veteran. Pertinent specialized tests,
including a liver biopsy and upper GI endoscopy, were performed.
The VA examiner conducted a longitudinal review of the veteran's
claims folder and cited to the reasons and bases that he relied
upon in formulating the conclusions.

Review of the record further reveals that the treatment records,
dated in July 1998, reflect an impression of asymptomatic Hepatitis
C. A February 1999 treatment record indicates that the veteran
reported having a good appetite and good energy. Examination
revealed no signs of liver disease. Liver function tests dated in
February 1999 and March 1999 were within normal limits. The medical
evidence of record, dated from April 1996 to 1999, indicates that
the veteran had subjective complaints of chronic fatigue, heartburn
two or three times a week, and right upper quadrant discomfort. The
treatment records indicate that the symptoms of the
gastroesophageal reflux improved with medication.

Based upon the above findings, the Board concludes that a 30
percent evaluation is appropriate for the Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, after April 1, 1996, under the provisions of

- 27 - 

Diagnostic Code 7345, and a disability evaluation in excess of 30
percent is not warranted. 38 U.S.C.A. 1155; 38 C.F.R. 4.114,
Diagnostic Code 7345 (1998).

The veteran submitted an August 1997 report from his brother in
support of his contention that he is entitled to an increased
evaluation for his service-connected Hepatitis C. The Board finds
the report to have limited probative value, for the same reasons
that it found the December 1995 Independent Medical review to have
limited probative value. As discussed above, it is unclear from the
evidence of record whether R.B. has the medical expertise to
formulate a medical conclusion with respect to the degree of
severity of the veteran's Hepatitis C. See Espiritu, supra.
Furthermore, it does not appear that R.B. conducted a longitudinal
review of the veteran's claims folder and it is unclear whether he
examined the veteran. He did not cite the objective evidence which
supports his conclusions. Thus, the Board finds that the medical
conclusions by the veteran's brother have limited probative value.
See Owens, supra. This evidence is not sufficient to establish that
a disability evaluation in excess of 30 percent is warranted for
the Hepatitis C after April 1, 1996.

The veteran asserts that he is entitled to an increased evaluation
for Hepatitis C because the VA laboratory report, dated in June
1999, indicates that he had 994,562 copies/NM, which was an
increase from the 870,000 copies/ML in November 1997. Tr. 4. The
veteran indicated that he was told by his VA doctor that this was
the amount of virus going though his blood system. The Board notes
that the rating criteria set forth in Diagnostic Code 7345 makes no
reference to the amount of copies/NM with respect to the Hepatitis
C virus and does not take into consideration the results of this
diagnostic test. The pertinent rating criteria takes into account
the veteran's liver function test, the degree of liver damage, and
the degree of gastrointestinal symptoms, along with the other
symptoms set forth in detail above. See 38 C.F.R. 4.114, Diagnostic
Code 7345.

The veteran asserts that the increase in the amount of copies/ML of
the Hepatitis C virus in his blood establishes that his hepatitis
C has increased in severity. Although the veteran is competent to
provide an account of his symptoms, "the

- 28 -

capability of a witness to offer such evidence is different from
the capability of a witness to offer evidence that requires medical
knowledge." Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The
veteran himself does not possess the technical or specialized
knowledge to provide a probative conclusion with respect to the
issue of whether his Hepatitis C has increased in severity or the
significance of certain laboratory results. Furthermore, as
discussed in detail above, the more recent medical evidence of
record, which is dated in 1998 and 1999, shows that the veteran's
Hepatitis C was asymptomatic. The March 1999 VA laboratory report
indicates that the veteran's liver functions tests were within
normal limits.

The veteran also asserts that the September 1997 liver biopsy
revealed that he had chronic hepatitis clinically due to chronic
hepatitis C, grade 2, stage 2. The veteran contends that grade 2,
stage 2 means that different parts of his liver have already shut
down. Again, the Board notes that the veteran does not have the
medical or specialized knowledge to provide a medical opinion as to
the extent of liver damage due to the Hepatitis C or to interpret
diagnostic test results. See Espiritu, supra. The Board points out
that the VA examiner who performed the August 1997 VA internal
medicine examination considered the September 1997 liver biopsy
results, including the finding that the veteran had chronic
hepatitis clinically due to chronic Hepatitis C, grade 2, with
stage 2 fibrosis. The VA examiner indicated that these results
supported his conclusion that the veteran had minimal or mild
injury to the liver due to Hepatitis C. The Board points out that
the VA examiner had the medical expertise and knowledge to
formulate this medical conclusion and to interpret diagnostic test
results. See Espiritu, supra.

The veteran's service-connected Hepatitis C with gastroesophageal
reflux, sliding hiatal hernia, and right upper quadrant pain may
also be rated, in the alternative and by analogy, under Diagnostic
Code 7346, hiatal hernia. Under this diagnostic code, a 60 percent
evaluation is assigned when there is evidence of symptoms of pain,
vomiting, material weight loss and hematemesis or melena with
moderate anemia; or other symptom combinations productive of severe
impairment of health. 38 C.F.R. 4.114, Diagnostic Code 7346 (1999).
A 30 percent evaluation is assigned for evidence of persistently
recurrent epigastric distress with dysphagia,

- 29 -

pyrosis, and regurgitation, accompanied by substemal or arm or
shoulder pain, productive of considerable impairment of health. Id.
A 10 percent evaluation is assigned for evidence of two or more of
the symptoms for the 30 percent evaluation of less severity. Id.

In applying the law to the existing facts, the medical evidence of
record does not demonstrate the requisite manifestations for a
disability evaluation in excess of 30 percent for Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain after April 1, 1996, under the provisions of
Diagnostic Code 7346. The medical evidence of record demonstrates
that the veteran has mild gastroesophageal reflux disease with
minimal symptoms. The veteran had subjective complaints of
heartburn two to three times a week. The evidence of record further
establishes that the veteran's gastroesophageal symptoms were
improved with medication. There is no medical evidence showing that
the veteran experienced material weight loss and hematemesis or
melena with moderate anemia or other symptom combinations
productive of severe impairment of health. There is no evidence of
dysphagia and regurgitation accompanied by substemal or arm or
shoulder pain, productive of considerable impairment of health.

Based upon the above findings, the Board concludes that a
disability evaluation in excess of 30 percent is not warranted for
the Hepatitis C with gastroesophageal reflux, sliding hiatal
hernia, and right upper quadrant pain under the provisions of
Diagnostic Code 7346, after April 1, 1996. 38 U.S.C.A. 1155; 38
C.F.R. 4.114, Diagnostic Code 7346 (1999).

As shown above, and as required by Schafrath, the Board has
considered all potentially applicable provisions of 38 C.F.R. Parts
3 and 4, whether or not they have been raised by the veteran. In
this case, the Board finds no provision upon which to assign a
rating in excess of 30 percent for the Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain after April 1, 1996.

- 30 -

When all the evidence is assembled, the Secretary, is then
responsible for determining whether the evidence supports the claim
or is in relative equipoise, with the veteran prevailing in either
event, or whether a preponderance of the evidence is against the
claim, in which case the claim is denied. Gilbert v. Derwinski, 1
Vet. App. 49, 55 (1990). The Board finds the preponderance of the
evidence is against the claim for a disability evaluation in excess
of 30 percent for Hepatitis C with gastroesophageal reflux, sliding
hiatal hernia, and right upper quadrant pain, after April 1, 1996.

In summary, a disability evaluation in excess of 30 percent is not
warranted for the service-connected Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, after April 1, 1996, for the reasons discussed
above.

ORDER

Entitlement to an increased evaluation for Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, from May 19, 1993 to March 31, 1996, is denied.

Entitlement to a restoration of a 60 percent evaluation for
Hepatitis C with gastroesophageal reflux, sliding hiatal hernia,
and right upper quadrant pain, after April 1, 1996, is denied.

Entitlement to an increased evaluation for Hepatitis C with
gastroesophageal reflux, sliding hiatal hernia, and right upper
quadrant pain, after April 1, 1996, is denied.

REMAND

In an April 1999 rating decision, the veteran's claims for
entitlement to an increased evaluation for sinusitis and
entitlement to a total rating based upon individual unemployability
due to service-connected disabilities were denied. The veteran was

- 31 -

notified of this determination. In April 1999, the veteran's claims
file was transferred to the Board so that his appeal of the claims
for increased evaluations for Hepatitis C and for restoration of a
60 percent disability evaluation for Hepatitis C could be decided.
In May 1999, the Board received a notice of disagreement with
respect to the April 1999 rating decision and the issues of
entitlement to an increased evaluation for sinusitis and
entitlement to a total rating based upon individual unemployability
due to service-connected disabilities.

The provisions of 38 C.F.R. 20.300 (1999) provide that a Notice of
Disagreement must be filed with the Department of Veterans Affairs
office from which the claimant received notice of the determination
being appealed unless notice has been received that the applicable
VA records have been transferred to another VA office. In that
case, the Notice of Disagreement must be filed with the VA office
which has assumed jurisdiction over the applicable records. 38
C.F.R. 20.300 (1999).

The Board finds that the veteran properly filed a timely notice of
disagreement with respect to the April 1999 rating decision and the
issues of entitlement to an increased evaluation for sinusitis and
entitlement to a total rating based upon individual unemployability
due to service-connected disabilities. The RO must issue the
veteran a statement of the case on these issues. See 38 U.S.C.A.
7105(d)(1) (West 1991); 38 C.F.R. 19.9, 20.201, 20.202, 20.302
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995),
citing Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Accordingly, the case is returned to the RO for the following:

The RO must issue a statement of the case, containing all
applicable laws and regulations, on the issues of entitlement to an
increased evaluation for sinusitis and entitlement to a total
rating based upon individual unemployability due to service-
connected disabilities. The veteran should be advised of the time
period in which to perfect his appeal.

- 32 - 

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1996) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the RO's to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

- 33 -



